Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 4-7, 9-11, 13-17, 19-21, 23-25, 27 and 31-32 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Garrity, Reg. No. 60,470, on September 9, 2021.

The application has been amended as follows: 

1. (Previously Presented) A first device, comprising: 
at least one processor; and 
at least one non-transitory memory comprising computer program codes, 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first device to: 

transmit, via a dynamic host configuration protocol discovery message, an address conflict detection request for the dummy media access control address to the second device;
receive an address conflict detection response via a dynamic host configuration protocol offer message; and 
in response to an address conflict detection response from the second device indicating that there is no conflict for the dummy media access control address, establish a connection with the wireless local area network.

2. (Previously Presented) The first device of claim 1, wherein the first device is further caused to: 
in response to the address conflict detection response indicating that there is a conflict for the dummy media access control address, generate another dummy media access control address different from the real media access control address of the first device and the dummy media access control address; and 
transmit an address conflict detection request for the other dummy media access control address to the second device.

3. (Canceled)

1[[3]], wherein the first device is caused to establish the connection with the wireless local area network with: 
obtaining, from the dynamic host configuration protocol offer message, an internet protocol address for the first device allocated with the second device.

5. (Previously Presented) The first device of claim 1, wherein the first device is further caused to: 
transmit the dynamic host configuration protocol discovery message to the second device before transmitting the address conflict detection request; and 
receive an internet protocol address for the first device allocated with the second device based on the dynamic host configuration protocol discovery message.

6. (Previously Presented) The first device of claim 4, wherein the first device is caused to establish the connection with the wireless local area network with: 
determining whether there is a conflict for the allocated internet protocol address; and 
in response to determining that there is no conflict for the internet protocol address, establishing the connection with the internet protocol address.

7. (Previously Presented) The first device of claim 1, wherein the first device is further caused to:
generate the dummy media access control address, the dummy media access control address comprising at least one of: 
a media access control address randomly generated; or 
a media access control address selected from a set of pre-configured media access control addresses.

8. (Canceled)

9. (Previously Presented) A second device, comprising: 
at least one processor; and 
at least one non-transitory memory comprising computer program codes, 
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the second device to: 
receive a dummy media access control address from a first device, the dummy media access control address being different from a real media access control address of the first device; 
receive, via a dynamic host configuration protocol discovery message, an address conflict detection request for the dummy media access control address from the first device; and 
transmit via a dynamic host configuration protocol offer message an address conflict detection response to the first device to indicate whether there is a conflict for the dummy media access control address.

10. (Previously Presented) The second device of claim 9, wherein the second device is further caused to: 
compare the dummy media access control address with a set of media access control addresses stored at the second device; 
in accordance with a determination that the dummy media access control address does not match all of the set of the media access control addresses, generate the address conflict 
in accordance with a determination that the dummy media access control address matches one of the media access control addresses in the set of the media access control addresses, generate the address conflict detection response indicating that there is a conflict for the dummy media access control address.

11. (Previously Presented) The second device of claim 9, wherein the second device is further caused to: 
allocate an internet protocol address for the first device; and 
transmit the internet protocol address via the dynamic host configuration protocol offer message.

12. (Canceled)

13. (Previously Presented) The second device of claim 9, wherein the second device is further caused to: 
before transmitting the address conflict detection response, 
allocate an internet protocol address for the first device; and 
transmit the internet protocol address to the first device via a dynamic host configuration protocol offer message.



15. (Previously Presented) A method comprising: 
detecting a media access control address conflict, comprising: 
in response to detecting a wireless local area network, transmitting, at a first device, a dummy media access control address of the first device to a second device in the wireless local area network, the dummy media access control address being different from a real media access control address of the first device; 
transmitting, via a dynamic host configuration protocol discovery message, an address conflict detection request for the dummy media access control address to the second device; 5S.N.: 16/892,437 Art Unit: 2416 
receiving an address conflict detection response via a dynamic host configuration protocol offer message; and 
in response to an address conflict detection response from the second device indicating that there is no conflict for the dummy media access control address, establishing a connection with the wireless local area network.

16. (Previously Presented) The method of claim 15, further comprising: 
in response to the address conflict detection response indicating that there is a conflict for the dummy media access control address, generating another dummy media access control address different from the real media access control address of the first device and the dummy media access control address; and 


17. (Previously Presented) The method of claim 15, wherein establishing the connection with the wireless local area network comprises obtaining, from the dynamic host configuration protocol offer message, an internet protocol address for the first device allocated with the second device.

18. (Canceled)

19. (Previously Presented) The method of claim 15, further comprising: 
transmitting a dynamic host configuration protocol discovery message to the second device before transmitting the address conflict detection request; and 6S.N.: 16/892,437 Art Unit: 2416 
receiving an internet protocol address for the first device allocated with the second device based on the dynamic host configuration protocol discovery message.

20. (Previously Presented) The method of claim 17, wherein establishing the connection with the wireless local area network comprises: 
determining whether there is a conflict for the allocated internet protocol address; and 
in response to determining that there is no conflict for the internet protocol address, establishing the connection with the internet protocol address.

21. (Previously Presented) The method of claim 15, further comprising: 

a media access control address randomly generated; or 
a media access control address selected from a set of pre-configured media access control addresses.

22. (Cancelled)

23. (Previously Presented) A method comprising: 
detecting a media access control address conflict, comprising: 
receiving, at a second device, a dummy MAC address from a first device, the dummy media access control address being different from a real media access control address of the first device; 
receiving, via a dynamic host configuration protocol discovery message, an address conflict detection request for the dummy media access control address from the first device; and
transmitting via a dynamic host configuration protocol offer message an address conflict detection response to the first device to indicate whether there is a conflict for the dummy media access control address.

24. (Previously Presented) The method of claim 23, further comprising: 
comparing the dummy media access control address with a set of media access control addresses stored at the second device; 

in accordance with a determination that the dummy media access control address matches one of the media access control addresses in the set of the media access control addresses, generating the address conflict detection response indicating that there is a conflict for the dummy media access control address.

25. (Currently Amended) The method of claim 23, wherein the transmitting of the address conflict detection response via the dynamic host configuration protocol offer message further comprises: 
allocating an internet protocol address for the first device; and 
transmitting the address conflict detection response and the internet protocol address via the dynamic host configuration protocol offer message.

26. (Cancelled)

27. (Previously Presented) The method of claim 23, further comprising: 
before transmitting the address conflict detection response, 
allocating an internet protocol address for the first device; and 8S.N.: 16/892,437 Art Unit: 2416 
transmitting the internet protocol address to the first device via the dynamic host configuration protocol offer message.

28-30. (Cancelled)

31. (Previously Presented) A computer-readable storage medium having a computer program stored thereon, the computer program comprising instructions which, when executed with a processor on a device, cause the device to perform the method according to claim 15.

32. (Previously Presented) A computer-readable storage medium having a computer program stored thereon, the computer program comprising instructions which, when executed with a processor on a device, cause the device to perform the method according to claim 23.

Allowable Subject Matter
Claims 1-2, 4-7, 9-11, 13-17, 19-21, 23-25, 27 and 31-32 are allowed.  

The following is an examiner’s statement of reasons for allowance: None of the prior art of the record teaches or fairly suggests all the claimed limitation, especially the limitation of communicating, via a dynamic host configuration protocol discovery message, an address conflict detection request for the dummy media access control address; and communicating via a dynamic host configuration protocol offer message an address conflict detection response to indicate whether there is a conflict for the dummy media access control address.  None of the prior art of the record disclosed or suggests detection of address conflict for dummy MAC addresses using DHCP messages. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
September 9, 2021